Citation Nr: 1014122	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus. 

2. Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  He served in the Republic of South Vietnam.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran testified at an RO hearing in April 2009.  A 
transcript of that hearing is on file.  He also testified 
before the undersigned Veterans Law Judge in Washington D.C. 
in February 2010.  A transcript of that hearing is also on 
file.  At the hearing it was requested that the case be held 
open for the submission of additional evidence.  That 
evidence has now been received, together with a waiver of 
initial RO consideration by the Veteran's service 
representative. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An abstract of the Veteran's military service shows that he 
served in Vietnam from December 1966 to November 1967.  The 
service treatment records (STRs) show that the Veteran had 
dermatophytosis of the palm in 1966.  He a rash on his left 
hand in 1967 which was felt to be either a fungal infection 
or contact dermatitis.  He had multiple sebaceous cysts near 
his left ear in 1968.  

On VA examination in May 1998 the diagnosis was diabetes (but 
the type of diabetes, i.e., Type I or Type II was not 
specified).  The claim file was not available for review by 
the examiner.  

A July 1998 private clinical record reflects a diagnosis of 
diabetes Type I.  

A December 1999 private clinical records indicates that the 
Veteran was applying for Social Security Administration (SSA) 
disability benefits.  

An October 2005 VA outpatient treatment record reflects that 
after a review of the Veteran's history his diabetes was more 
consistent with Type II than Type I because of the onset at 
age 34.  Another VAOPT record in that same month reflects 
that the Veteran had been diagnosed at age 34 with diabetes 
and it had been "[i]ncorrectly classified here as Type I 
diabetes."  

At the April 2009 RO hearing the Veteran testified that he 
had had diabetes for 30 years.  It was difficult to get 
records from a hospital 30 years earlier.  He had been 
treated by VA since about 2000.  Page 2 of that transcript.  
He had been exposed to exfoliants in the Mekong Delta during 
his service in Vietnam.  Page 3.  After service he sought 
medical treatment to fix his nose and at that time it was 
found that his blood sugar level was elevated.  Pages 3 and 
4.  For treatment of the diabetes he was first given pills 
and later he was given insulin.  He had been insulin-
dependent for 30 years and he now had neuropathy.  As to a 
skin condition, he had first developed skin blotches when in 
Florida sometime between 1986 and 1988 when working as a 
carpenter.  Page 4.  He had not had any skin problems during 
his military service and he could not remember having any 
skin problems in the immediate postservice years.  Page 5.  
After service he had had surgery for three clogged coronary 
arteries which he believed was due to his diabetes.  Page 5.  
He was receiving Social Security Administration retirement 
benefits and not disability benefits.  Page 6.  He would have 
no difficulties reporting for a VA examination.  Pages 6 and 
7.  It was requested that he be afforded another VA 
examination to confirm that he had Type II diabetes mellitus.  
Page 8.  

In an October 2009 statement the Veteran's sister reported 
that he had been diagnosed with Type II diabetes in 1982.  

At the February 2010 Board hearing the Veteran again 
testified that he served in Vietnam and was exposed to Agent 
Orange.  Page 3 of that transcript.  His diabetes was 
initially diagnosed in1980.  VA had denied the claim because 
it was felt that he had Type I (not Type II) diabetes.  His 
sister had recently submitted a statement to the effect that 
the Veteran's diabetes was initially diagnosed as Type II.  
Also, a record on file from a VA physician indicated that the 
Veteran's diabetes had been incorrectly diagnosed a Type I.  
It was requested that if this recent opinion of a VA 
physician was not accepted as correct, that the case be 
remanded for a medical examination to determine whether the 
Veteran's diabetes is Type I or Type II.  Page 4.  

As to a skin condition, the Veteran had suffered from various 
skin conditions since at least 1989 when he had the excision 
of a basal cell carcinoma from his shoulder.  Since then he 
had had intermittent but regular care for skin lesions on his 
back, arms, buttocks, forearms, and head.  These had occurred 
numerous times from 2002 to 2007.  The Veteran felt that 
these skin problems were due to his inservice herbicide 
exposure but the service representative felt that VA had not 
considered whether service connection was warranted on a 
direct basis.  The service treatment records reflected 
treatment in 1967 for acne on the Veteran's back and for 
fungus on his hands.  Page 4.  The service representative 
stated that the Veteran's recollection of treatment for skin 
problems during service was fuzzy, but this did not preclude 
his having a chronic skin condition during service.  It was 
requested that the Veteran be afforded a VA dermatology 
examination to determine if there was a nexus between the 
inservice and postservice dermatological symptoms.  Page 5.  

The Veteran testified that he had recently been treated for 
burns of his skin caused by a space heater that he came in 
contact with after he had lost consciousness due to his 
diabetes.  Page 5. He had been diabetic for 30 years.  Pages 
5 and 6.  The service representative stated that he had asked 
the Veteran about obtaining original treatment records 
concerning his diabetes but that after the passage of 30 
years those records were probably no longer available.  It 
was again requested that the case be remanded for a medical 
examination to determine whether the Veteran's diabetes is 
Type I or Type II and to determine if there was a nexus 
between the inservice and postservice dermatological 
symptoms.  Page 6.  

While the Veteran testified that he was not receiving SSA 
disability benefits, other records suggest that he had at one 
time applied for such benefits.  However, no such records are 
on file.  In light of the absence of the earliest clinical 
records pertaining to the Veteran's evaluation and treatment 
for diabetes, these records should be obtained.  Golz v. 
Shinseki, ---- F.3d ---- , No. 2009-7039, 2010 WL 6160 
(Fed.Cir. Jan. 4, 2010) (if VA is on notice of existence of 
potentially relevant Social Security Administration records 
they must be obtained, even if not requested by the 
claimant); see also Lind v. Principi, 3 Vet. App. 493 (1992).  

Given the fact that the Veteran served in Vietnam and, so, is 
presumed to have been exposed to herbicides and is clearly 
shown to have diabetes mellitus (Type II but not Type I 
diabetes mellitus being presumptively due to exposure to 
herbicides in Vietnam) and the varying opinions was to 
whether he has Type I or Type II diabetes, a medical opinion 
must be obtained to resolve whether the Veteran has Type I or 
Type II diabetes mellitus.  

Also, given the varying diagnoses of skin problems during 
service and those more recently treated by VA, an opinion 
should also be obtained as to whether there is any nexus 
between any skin disorder which the Veteran manifested during 
service and any skin disorder which he now has.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that 
agency concerning any application by the Veteran for 
disability benefits, including a copy of the decision 
and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do not 
exist or that further efforts to obtain them would be 
futile, this must be specifically indicated in the 
record.

2.  Afford the Veteran a VA examination to 
determine whether his diabetes mellitus is 
Type I or Type II.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the Veteran's diabetes mellitus is 
Type II, as opposed to Type I.  

In reaching any opinion, the examiner 
should comment upon the significance, if 
any, of the Veteran's age when diabetes was 
first diagnosed.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

3.  Afford the Veteran a VA dermatology 
examination to determine whether any 
current skin disorder that he may now have 
is related to or caused by any skin 
disorder that he may have had during his 
active service.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an 
opinion as to whether it is as likely as 
not that any current skin disorder that 
the Veteran now has is related to his 
military service, including various skin 
manifestations or disorders that he had 
during his active service.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

4.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran and representative a Supplemental 
Statement of the Case (SSOC) and return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

